Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 14-26 are allowable subject matter over the prior art Arivoli (US 2007/0043982).

2.	Claim 14 discloses an interleaver for combining at least two incoming signals into an analog output signal, the interleaver includes at least a first signal path and a second signal path, each signal path comprising: an input terminal for receiving an incoming signal, a first gain stage adapted for multiplying a signal coming from the input terminal with a predefined or modifiable first gain (a) to obtain a first signal, a mixer and a second gain stage adapted for multiplying a signal coming from the input terminal with a predefined or modifiable second gain (b) before or after mixing it with a
clock signal using the mixer to obtain a second signal, an adder adapted for adding the first signal and the second signal to obtain an output signal of the signal path wherein the first and second gain are different from zero, the interleaver moreover comprising an adder adapted for adding the output signals from the signal paths to obtain the analog signal at an output terminal of the interleaver. While Arivoli discloses an interleaver system but 

3.	Claim 14-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637